UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 0-27587 CUSIP NUMBER 14983D 20 2 (Check one): xForm 10-K oForm 20-F oForm 11-KoForm 10-Q oForm 10-D oForm N-SAR o Form N-CSR For Period Ended:May 31, 2010 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION ARKADOS GROUP, INC. Full Name of Registrant Former Name if Applicable 220 Old New Brunswick Road, Suite 202 Address of Principal Executive Office (Street and Number) Piscataway, NJ08854 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report. transition report on Form 10-K, Form 20-F, Form 11-K. Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant is not able to meet the filing deadline for its Form 10-KSB for theyear endedMay 31, 2010 without undue effort and expense, due toits inability to raise sufficient funds to pay its auditors. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Larry L. Crawford (Name) (732) (Area Code) 465-9300 Ext. 216 (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesxNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The registrant will report net losses of approximately $(11.5) million for the year ended May 31, 2010 as compared to a net loss of $(6,762,218) reported for the year ended May 31, 2010.A substantial portion of the increased loss resulted from a reported default in the fiscal year ended May 31, 2010 triggering provisions in outstanding secured convertible debentures that both increased the interest rate of the debentures from 6% to 18% per annum and increased the amount of principal outstanding 30% to $12,068,499.Accordingly, reported interest expense (including the principal augmentation caused by the default) increased $4,274,589 to $11,487,220 in fiscal 2010. ARKADOS GROUP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. DateAugust 30, 2010 By: /s/LarryCrawford LarryCrawford, CFO INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representatives authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
